Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/05/2022 has been entered. Claims 1-6, 8-15 are pending. Claims 7, 16-20 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Ishiwata (US 20090009595).
Regarding claim 1, Ishiwata discloses a tissue detection system (an endoscope apparatus 101 (image pickup system); para [0253]; FIG. 12, reproduced below) for locally stimulating fluorescence in a surgical region, and locating fluorescing areas in the surgical region (illumination is done at infrared wavelength region and detection is done at wavelength higher than 1200 nm; para [0027]-[0028]; This corresponds to fluorescence stimulation and detection.), comprising; 
an endoscope probe (insertion portion 104; para [0269]; FIG. 12) having a distal end configured for placement in contact or near contact with tissue material of interest; 
endoscope optics (lens 114, an objective lens 121; FIG. 12) extending through at least a portion of the endoscope probe (FIG. 12), the endoscope optics configured to connect to an endoscopic camera (an image pickup device 125; FIG. 12; para [0241]);
at least one emitter (light source 111; para [0275]; FIG.12) and at least one emitter optical fiber (the light guide 113; FIG. 12), the at least one emitter being configured to emit radiation for stimulating fluorescence in the tissue material of interest, and the at least one emitter optical fiber being coupled to the at least one emitter and extending through at least a portion of the endoscope probe (FIG. 12); 
at least one detector (an image pickup device 125) and at least one detector optical fiber (a light guide 122 (optical fiber); para [0241]), the at least one detector being configured to detect fluorescence (illumination is done at infrared wavelength region and detection is done at wavelength higher than 1200 nm; to para [0027]-[0028]; This indicates stimulating and detecting fluorescence.) from the tissue material of interest, the at least one detector optical fiber being coupled to the at least one detector, and extending through at least a portion of the endoscope probe (FIG. 12); and 
a controller (timing control apparatus 109 with main body 102; FIG. 12;  Para [0243]) and user interface (display apparatus 108 that displays a pickup image of the image pickup apparatus 106; para [0237]) coupled to the at least one emitter (FIG. 12),  and configured to initiate operation of the at least one emitter,(light source 111; Timing control controls both the illumination apparatus and image pick up apparatus. Para [0244]); 
wherein distal ends of the endoscope optics, the at least one emitter optical fiber and the at least one detector optical fiber are collocated (Distal end of both light guide 113 and 122 (optical fibers) are collocated; and FIG. 12) with the distal end of the endoscope probe, the at least one emitter optical fiber is configured to transfer the radiation from the at least one the emitter to the distal end thereof (light guide 113 guides the light from the light source 132 to the distal end of the insertion portion. Para [0279]), and the at least one detector optical fiber is configured to transfer a signal corresponding to the fluorescence to the at least one detector (light guide 122 send the light collected by the lens 121 to the detector 125; FIG. 12; Detector 125 that detects the radiation from the sample illuminated by infrared light. Para [0026]-[0027]).

    PNG
    media_image1.png
    584
    784
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan (US 20120010483) in view of Niver (US 20110190760).
Regarding claim 1, Mahadevan discloses a tissue detection system (FIG. 3G, reproduced below; para [0069]) for locally stimulating fluorescence in a surgical region, and locating areas in the surgical region, comprising; 
an endoscope probe (probe 356 can be an endoscope probe because this can be placed in the contact with the tissue in the exposed neck area; FIG. 3G; para [0099]) having a distal end configured for placement in contact or near contact with tissue material of interest (tissue 307; para [0104]); 
endoscope optics (Head portion 358 is a light filter optics as seen from FIG. 3G. para [0104]) extending through at least a portion of the endoscope probe, the endoscope optics configured to connect to an endoscopic camera (As can be seen from FIG. 3G, the optics is connected to the CCD via fibers.);
at least one emitter (laser source 352; para [0103]) and at least one emitter optical fiber (A first optical fiber 354; para [0104]), the at least one emitter being configured to emit radiation for stimulating fluorescence in the tissue material of interest, the at least one emitter optical fiber being coupled to the at least one emitter and extending through at least a portion of the endoscope probe (FIG. 3G; para [0104]); 
at least one detector  (spectrograph 366; CCD 368; para [0105]) and at least one detector optical fiber (second optical fiber 360; para [0105]), the at least one detector being configured to detect fluorescence from the tissue material  of interest,  the at least one detector optical fiber being coupled to the at least one detector and extending through at least a portion of the endoscope probe (FIG. 3G; para [0105]); 
a controller and user interface (computer 370 with display; para [0105]) coupled to the at least one emitter  (FIG. 3G), and configured to initiate the operation of the at least one detector (The computer 370 controls signal acquisition, processes data and displays. para [0106]); 
wherein distal ends of the at least one endoscope optics, the at least one emitter optical fiber  and the at least one detector optical fiber are collocated with the distal end of the endoscope probe (Distal end of fiber 354 and distal end of fiber 360 are collocated; FIG. 3G), the at least one emitter optical fiber is configured to transfer the radiation from the at least one emitter to the distal end thereof (optical fiber 354 transfers radiation from laser 352 to the tissue 307. FIG. 3G; para [0104]), and the at least one detector optical fiber is configured to transfer a signal corresponding to the fluorescence to the detector (Signals from the tissue are sent back to the spectrograph and CCD 368 via fiber 360 for detection. Para [0105]-[0106]; Images corresponding to the optical signals 305 emitted from the tissue 307 are used by the medical professional to identify tissues. Para [0106]; Note auto-fluorescence detected on PT FIG. 7 right. Para [0046],[0099]).
Mahadevan does not expressly disclose the controller being configured to initiate operation of the at least one emitter. 
Niver is directed to detecting diseased tissues through fiber optic based technology (abstract) and teaches a probe (endoscopic prob 108; FIG. 3) and emitter (laser source, 214) wherein a controller (controller 328; FIG. 3) is configured to initiate operation of the at least one emitter (The laser source module is managed by controller 328. Para [0038]). Niver further teaches that a single controller can control multiple of modules (FIG.3; para [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection system of Mahadevan in accordance with the teaching of Niver so that a single controller could be used for controlling multiple modules/elements such as emitter or detector. 


    PNG
    media_image2.png
    512
    596
    media_image2.png
    Greyscale

Regarding claim 2, Mahadevan discloses wherein the tissue material of interest is parathyroid tissue (Fluorescence is used to identify parathyroid glands during thyroid and parathyroidectomies. Para [0071]).
Regarding claim 3, Mahadevan discloses wherein at least one of the at least one emitter comprises a narrowband radiation source whose frequency is centered on 785 nm plus or minus 10 nm (785 nm laser is used to excite the tissue of the neck. Para [0077], [0103]).
Regarding claim 4, Mahadevan discloses a filter (filter 358a; para [0104]) further limiting emitter bandwidth (filter 358a is noise filter thus would further limit radiation from laser 352. Para [0104]), and wherein at least one of the at least one emitter is a solid-state laser or a laser diode (Diode laser 352. FIG. 3G; para [0103]).
Regarding claim 5, Mahadevan discloses wherein at least one of the at least one detector is a near IR camera (Infrared imaging system with CCD; FIG. 3G; para [0069]; The signal that are used for image detection include the near-infrared signal, para [0012]. Thus, the imaging system is near Infrared camera. See also para [0105]) with a high pass filter (820 nm long pass filter is placed in front of the viewer; para [0080]), and wherein the high pass filter is configured to pass optical wavelengths above emitted wavelengths of the at least one emitter (The long pass filter would allow wavelength near 820 nm to pass through  and remove high intensity 785 nm laser light as well as visible light. Long pass filter would reduce any background signal from overhead lights during surgery. Para [0080]).
Regarding claim 6, Mahadevan discloses wherein the high pass filter is configured to pass optical wavelengths above 800 nm (820 nm long pass filter would allow wavelengths above 800 nm; para [0080]).
Regarding claim 8, Mahadevan discloses at least one modulator (Filter 358a is noise filter which further limits radiation from laser 352. Para [0104]; Thus, filter 358a can be considered as a modulator.) configured to modulate the radiation from at least one of the at least one emitter, and at least one demodulator (820 nm long pass filter would allow wavelengths near or above 820 nm to pass through allowing the fluorescence to pass through; para [0080]; Thus, 820 nm long pass filter can be considered as demodulator.) configured to demodulate the signal corresponding to the fluorescence.
Regarding claim 10, Mahadevan discloses  a tissue detection system (FIG. 3G, reproduced below; para [0069]) for locally stimulating fluorescence in a surgical region, and locating fluorescing areas in the surgical region, comprising: 
a probe (a probe 356; FIG. 3G) having a distal end configured for placement in contact or near contact with tissue material of interest (tissue 307; para [0104]); 
at least one emitter (laser source 352; para [0103]) and at least one emitter optical fiber (A first optical fiber 354; para [0104]), the at least one emitter being configured to emit radiation for stimulating fluorescence in the tissue material of interest, the at least one emitter optical fiber being coupled to the at least one emitter and extending through at least a portion of the probe (FIG. 3G; para [0104]); 
at least one detector (spectrograph 366; CCD 368; para [0105]) and at least one detector optical fiber (second optical fiber 360; para [0105]), the at least one detector being configured to detect fluorescence from the tissue material  of interest,  the at least one detector optical fiber being coupled to the at least one detector and extending through at least a portion of the endoscope probe (FIG. 3G; para [0105]); 
at least one camera (Infrared imaging system with CCD; FIG. 3G; para [0105]) separate from the prob (FIG. 3G) and configured to detect fluorescence from the tissue materials  of interest within a wide field of view; 
a controller and user interface (computer 370 with display; para [0105]) coupled to the emitter (FIG. 3G), and  configured to initiate operation of the at least one camera (The computer 370 controls signal acquisition, processes data and displays. para [0106]); 
wherein  distal ends of the at least one emitter optical fiber and at least one detector optical fiber are collocated with the distal end of the probe (Distal end of fiber 354 and distal end of fiber 360 are collocated; FIG. 3G), the at least one emitter optical fiber is configured to transfer the radiation from the at least one emitter to the distal end thereof (optical fiber 354 transfers radiation from laser 352 to the tissue 307. FIG. 3G; para [0104]), and
and the at least one detector optical fiber is configured to transfer a signal corresponding to the fluorescence from the tissue material of interest within the local field of view to the at least one detector (Signals from the tissue are sent back to the spectrograph and CCD 368 via fiber 360 for detection. Para [0105]-[0106]; Images corresponding to the optical signals 305 emitted from the tissue 307 are used by the medical professional to identify tissues. Para [0106]; Note auto-fluorescence detected on PT FIG. 7 right. Para [0046],[0099]).
Mahadevan does not expressly disclose the controller being configured to initiate operation of the at least one emitter. 
Niver is directed to detecting diseased tissues through fiber optic based technology (abstract) and teaches a probe (endoscopic prob 108; FIG. 3) and emitter (laser source, 214) wherein a controller (controller 328; FIG. 3) is configured to initiate operation of the at least one emitter (The laser source module is managed by controller 328. Para [0038]). Niver further teaches that a single controller can control multiple of modules (FIG.3; para [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify detection system of Mahadevan in accordance with the teaching of Niver so that a single controller could be used for controlling multiple modules such as emitter or detector. 
Regarding claim 11, Mahadevan discloses wherein the tissue material of interest is parathyroid tissue (Fluorescence is used to identify parathyroid glands during thyroid and parathyroidectomies. Para [0071]).
Regarding claim 12, Mahadevan discloses wherein at least one of the at least one emitter comprises a narrowband radiation source whose frequency is centered on 785 nm plus or minus 10 nm (785 nm laser is used to excite the tissue of the neck. Para [0077], [0103]).
Regarding claim 13, Mahadevan discloses a filter (filter 358a; para [0104]) further limiting emitter bandwidth (filter 358a is noise filter thus would further limit radiation from laser 352. Para [0104]), and wherein at least one of the at least one emitter is a solid-state laser or a laser diode (Diode laser 352. FIG. 3G; para [0103]).
Regarding claim 14, Mahadevan discloses wherein the detector is a near IR camera (Infrared imaging system with CCD; FIG. 3G; para [0069]; The signal that are used for image detection include the near-infrared signal, para [0012]. Thus, the imaging system is near Infrared camera. See also para [0105]) with a high pass filter (820 nm long pass filter is placed in front of the viewer; para [0080]), and wherein the high pass filter is configured to pass optical wavelengths above emitted wavelengths of at least one of the at least one emitter (The long pass filter would allow wavelength near 820 nm to pass through  and remove high intensity 785 nm laser light as well as visible light. Long pass filter would reduce any background signal from overhead lights during surgery. Para [0080]).
Regarding claim 15, Mahadevan discloses wherein the high pass filter is configured to pass optical wavelengths above 800 nm (820 nm long pass filter would allow wavelengths above 800 nm; para [0080]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan (US 20120010483) in view of Niver (US 20110190760) and further in view of Averback (US 20020177778).
Regarding claim 9, Mahadevan does not expressly disclose at least one demodulator configured to demodulate the signal corresponding to the fluorescence and wherein the signal corresponding to the fluorescence is demodulated by the demodulator on a pixel by pixel basis.
Averback is directed to detecting lesions in tissue using autofluorescence (para [0002]) and teaches at least one demodulator (Computer 70 for manipulating and storing images; Para FIG. 1; [0057];) configured to demodulate the signal corresponding to the fluorescence (Generating ratio metric images of the autofluorescence; para [0059]); wherein the signal corresponding to the fluorescence is demodulated by the demodulator on a pixel by pixel basis (The computer computes ratio of intensities on a pixel by pixel basis from a suitably selected pair of images to produce a derived ratio metric image in which the differences between normal and abnormal tissue are accentuated. Para [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Mahadevan to include a process of signal demodulation in accordance with the teaching of Averback so that differences between normal and abnormal tissue are noticeable (para [0059] of Averback). 

Response to Arguments

Applicant's arguments filed 05/05/2022  have been fully considered but they are not persuasive.
Claim 1
Regarding Ishiwata, the applicant, on page 7 of the response, states -

    PNG
    media_image3.png
    294
    973
    media_image3.png
    Greyscale

The examiner respectfully disagrees. 
Ishiwata discloses an endoscope probe (insertion portion 104; para [0269]; FIG. 12) endoscope optics (lens 114, an objective lens 121, FIG. 12); at least one detector (an image pickup device 125) and at least one detector optical fiber (a light guide 122 (optical fiber)); wherein distal ends of the endoscope optics, the at least one emitter optical fiber (light guide 113) and the at least one detector optical fiber are collocated (Distal end of both light guide 113 and 122 (optical fibers) are collocated; FIG. 12) with the distal end of the endoscope probe. 
Accordingly, the applicant’s arguments are not persuasive. 
Regarding Mahadevan, the applicant, on page 8 of the response, states -

    PNG
    media_image4.png
    321
    1020
    media_image4.png
    Greyscale

The examiner respectfully disagrees.
Mahadevan disclose an endoscope probe (probe 356 can be an endoscope probe because this can be placed in contact with the exposed tissues in the neck area; FIG. 3G; para [0099]); endoscope optics (Head portion 358 is a light filter optics as seen from FIG. 3G. para [0104]); at least one emitter (laser source 352; para [0103]) and at least one emitter optical fiber (A first optical fiber 354; para [0104]), wherein distal ends of the at least one endoscope optics, the at least one emitter optical fiber  and the at least one detector optical fiber are collocated with the distal end of the endoscope probe (Distal end of fiber 354 and distal end of fiber 360 are collocated; FIG. 3G).
Further, it is noted that recited endoscope in claim 1 is configured for placement in contact or near contact with tissue material of interest. At the same time, the disclosed probe 356 of Mahadevan can be placed in contact with the exposed tissues in the neck area (FIG. 3G; para [0099]). Thus, Mahadevan discloses endoscope probe as recited in claim 1.
Accordingly, the applicant’s arguments are not persuasive at this time.




Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see Amundson (US 6178346 B1) and Seibel (US 20150010878 A1) for similar disclosure as Ishiwata or Mahadevan.
No claims have been allowed in this Office Action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795